                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             ST. JOSEPH DIVISION

KAYCI PORTER,                             )
                                          )
                      Plaintiff,          )
                                          )       Case No. 18-6099-CV-SJ-ODS
vs.                                       )       and
                                          )       Case No. 18-6132-CV-S-ODS
MICHAEL BYRD, et al.,                     )       (consolidated for purposes of discovery)
                                          )
                      Defendants.         )

      ORDER (1) CONTINUING TO TAKE UNDER ADVISEMENT DEFENDANT’S
         MOTION FOR SANCTIONS, (2) DIRECTING DEFENDANT TO FILE
        SUPPLEMENT TO MOTION FOR SANCTIONS, AND (3) DIRECTING
      PARTIES TO FILE JOINT PROPOSED AMENDED SCHEDULING ORDER
      Pursuant to the Court’s June 20, 2019 Order, a show cause hearing was held with
Joseph LaCome appearing on behalf of Plaintiffs and David Baker appearing on behalf
of Defendant Daviess/DeKalb Regional Jail. As discussed in further detail during the
hearing, the Court continues to take under advisement Defendant’s motion for sanctions
(Doc. #43). Within fourteen days of this Order, Defendant shall supplement its motion
for sanctions by providing the Court with detailed information related to attorneys’ fees
and expenses incurred with regard to discovery in this matter. Within seven days of this
Order, the parties shall file a jointly proposed Amended Scheduling and Trial Order.


IT IS SO ORDERED.

                                                  /s/ Ortrie D. Smith
DATE: July 2, 2019                                ORTRIE D. SMITH, SENIOR JUDGE
                                                  UNITED STATES DISTRICT COURT
